Citation Nr: 0810579	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  99-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis.

2.  Entitlement to a rating in excess of 20 percent for 
cervical spine arthritis.

3.  Entitlement to rating in excess of 10 percent for lumbar 
spine arthritis.

4.  Entitlement to a rating in excess of 10 percent for left 
shoulder arthritis.

5.  Entitlement to a rating in excess of 10 percent for left 
hip arthritis.

6.  Entitlement to a rating in excess of 10 percent for right 
hip arthritis.

7.  Entitlement to a rating in excess of 10 percent for 
psoriasis.  

8.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 

9.  Entitlement to a rating in excess of 10 percent for 
benign prostatic hypertrophy.  
10.  Entitlement to a rating in excess of 10 percent for 
residuals of a right posterior chest wall gunshot wound. 

11.  Entitlement to a compensable rating for residuals of a 
left elbow fracture. 

12.  Entitlement to a compensable rating for left hand and 
wrist arthritis.

13.  Entitlement to a compensable rating for right hand and 
wrist arthritis.

14.  Entitlement to a compensable rating for esophageal 
hiatal hernia with reflux.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1997.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision by the Reno RO.  In May 2002 the Board 
undertook evidentiary development under then-existing 
authority.  In September 2003, the case was remanded for such 
development.  A February 2006 rating decision increased the 
rating for the veteran's right posterior chest wall gunshot 
wound (gsw) residuals to 10 percent and assigned separate 10 
percent ratings for the veteran's right and left hip 
disabilities, and separate 0 percent ratings for his 
bilateral wrist/hand disabilities.

The matters of entitlement to service connection for a left 
knee disability and to increased ratings for cervical, 
lumbar, left shoulder, bilateral hip, and bilateral wrist and 
hand arthritis, residuals of a left elbow fracture, 
psoriasis, esophageal hiatal hernia with reflux, and 
residuals of a right posterior chest wall gsw are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  A July 1998 rating decision, in part, granted service 
connection for tinnitus and benign prostatic hypertrophy 
(BPH), rated 10 percent, each.  

2.  In February 1999, the RO received the veteran's notice of 
disagreement including, in part, disagreement with the 
ratings assigned for tinnitus and BPH.

3.  A March 1999 statement of the case (SOC), in part, 
addressed the matters of the ratings for BPH and tinnitus; a 
cover letter advised the veteran that to perfect his appeal 
in these matters he had to submit a substantive appeal within 
60 days or within the remainder, if any, of the one year 
period following date of notification of the rating decision 
appealed.

4.  The veteran's substantive appeal on VA Form 9, received 
in November 1999, indicated he wanted to appeal all of the 
issues listed on the SOC; however, he did not set out any 
specific arguments regarding the ratings assigned for 
tinnitus and BPH.


CONCLUSIONS OF LAW

1.  As the veteran did not perfect an appeal seeking a rating 
in excess of 10 percent for tinnitus, the Board has no 
jurisdiction to address the matter.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2007).

2.  As the veteran did not perfect an appeal seeking a rating 
in excess of 10 percent for BPH, the Board has no 
jurisdiction to address the matter.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply to the 
matters being dismissed.  At issue is whether the veteran's 
November 1999 substantive appeal adequately encompassed these 
matters.  The facts as to the date of receipt, and content, 
of the substantive appeal are not in dispute; it is not 
alleged that the veteran submitted another document that may 
be interpreted as a timely substantive appeal in these 
matters.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, a January 2006 letter notified the veteran of 
why the November 1999 substantive appeal was not adequate to 
perfect his appeal for the ratings for tinnitus and BPH and 
told him how he could appeal the determination that his 
appeal was not perfected.  As this appeal requires a strictly 
legal determination, there is no reasonable possibility that 
further notification or assistance to the veteran would aid 
in substantiating his claim; a remand for such development 
is, therefore, not warranted.  38 U.S.C.A. § 5103A.  The 
evidentiary record in the matter of adequacy of substantive 
appeal timeliness is complete; the critical facts are 
determined by what is already of record.
II. Factual Background, Legal Criteria, and Analysis

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also (emphasis added) "set out specific 
arguments related to errors of fact or law made by the agency 
of original jurisdiction" in reaching the determination 
being appealed.  38 C.F.R. § 20.202.  The substantive appeal 
must be filed within 60 days after mailing of the SOC, or 
within the remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
granted service connection and assigned 10 percent ratings, 
each, for tinnitus and BPH was mailed to the veteran's latest 
address of record in November 1998.  The veteran filed a 
timely (received in February 1999) NOD with the ratings 
assigned.  An SOC addressing these matters (and others) was 
mailed to his most recent address of record in March 1999.  
The cover letter to the SOC advised the veteran that to 
perfect his appeal in these matters he had to file a 
Substantive Appeal and also advised him to carefully read the 
instructions that come with the Form 9 as they informed him 
of what he needed to do, the time limits, and other important 
matters.  38 C.F.R. § 19.30.  He had until November 10, 1999 
(the remainder of the one year period following notice of the 
July 1998 rating decision) to submit a timely 
response/Substantive Appeal.  On November 9, 1999, the RO 
received a VA Form-9 that made no allegation of error of fact 
or law by the RO in their determination assigning 10 percent 
ratings for the BPH and tinnitus; in fact, it made no mention 
of those disabilities, and thus (under 38 C.F.R. § 20.202) 
was inadequate to perfect an appeal in those matters.  A 
January 25, 2006, letter from the RO to the veteran notified 
him that a substantive appeal in these matters was not timely 
filed.

38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202 outline what 
constitutes a proper substantive appeal, and provide that the 
Board may dismiss any appeal where such is lacking.  A 
January 25, 2006, letter from the RO advised the veteran that 
he had not timely appealed the July 1998 rating decision as 
to these matters and explained why the November 1999 Form 9 
was lacking.  He was given one year from the date of the 
letter to appeal the decision.  Neither the veteran nor his 
representative responded within the prescribed time period.  
An October 3, 2007 written argument by the veteran's 
representative provides argument that the November 1999 
substantive appeal was adequate; however, this argument was 
received after expiration of the time period provided for 
response in the matters of adequacy of substantive appeal in 
the matters addressed.

Consequently, the Board finds that the veteran did not timely 
file an adequate substantive appeal in the matters of the 
ratings assigned for tinnitus and BPH, and that the Board 
does not have jurisdiction to address such matters.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.


ORDER

The appeal in the matter of the rating for tinnitus is 
dismissed.

The appeal in the matter of the rating for BPH is dismissed.


REMAND

In August 2002, the veteran completed an authorization for 
the RO to seek treatment records from the Naval Air Station 
Fallon Health Clinic.  In December 2002, the RO requested 
such records; no response was received by the time these 
matters were remanded in September 2003.  The remand directed 
the RO to obtain treatment records from identified sources.  

In February 2006, Fallon Health Clinic advised the RO that 
the veteran's medical records were transferred to the 
National Personnel Records Center (NPRC) in St. Louis on 
October 24, 2002, and that they had no records.  The RO 
accepted that response, and took no further action.  As the 
Fallon Health Clinic indicated that they did not have any 
medical records on the veteran after they reported that such 
records were transferred to the NPRC, the search for such 
treatment records should not have ended with the Naval Air 
Station Fallon Health Clinic, but should have proceeded to 
the NPRC.  The veteran has indicated that he was not sure of 
what conditions he had treated at this facility, and it would 
be potentially prejudicial to him to adjudicate any of the 
remaining claims prior to completion of the development for 
the treatment records.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The appellant was provided notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection for a left knee disability, 
but was not notified of the criteria for establishing a 
disability rating or effective date of award for such 
disability.  Furthermore, a recent Court decision outlined 
the scope of the notice necessary in increased rating claims.  
See Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  As these matters are being remanded anyway, the 
RO will have opportunity to provide such notice.

It is also noteworthy that in October 2007, the veteran's 
representative submitted additional medical records which the 
RO has not reviewed.  On remand the RO will have the 
opportunity to consider these records in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding all of the veteran's 
increased rating claims, the RO should 
provide him the specific notice mandated 
by the Court in Vazquez-Flores, supra.  
Regarding his claim of service connection 
for left knee arthritis, the RO should 
provide him the notice mandated by 
Dingess/Hartman, supra., specifically 
including notice regarding the assignment 
of a disability rating and an effective 
date of award.  He should have 
opportunity to respond. 

2.  The RO should secure from NPRC the 
medical records for the veteran forwarded 
to that facility for storage by Fallon 
Health Clinic in October 2002.  If the 
records are not available at NPRC, the 
search for the records should proceed to 
any other records depository where they 
may have been sent.  If they search 
proves fruitless after exhaustive search, 
it should be certified for the record 
that the records sought are irretrievably 
lost (and the scope of the search should 
be annotated in the record, and the 
veteran so advised).  If records are 
located, and suggest any further 
development, the RO should arrange for 
such development.

3.  The RO should then readjudicate the 
claims to include consideration of all 
evidence received since the February 2006 
SSOC.  If any of these claims remains 
denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


